DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mattingly on September 3, 2021.
The application has been amended as follows: 
In the claims:
In claim 8 at lines 7-8, please replace the recitation “the outer electrode” with the recitation --the measurement-object gas side electrode--.
In claim 8 at line 9, please replace the recitation “the outer electrode” with the recitation --the measurement-object gas side electrode--.
REASONS FOR ALLOWANCE
Claims 1-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of the sensor element of independent claim 1, with particular attention to the limitations:

The closest prior art of record is considered to be Sekiya et al. (US 2015/0276659 A1) (provided in Applicant’s IDS filed on March 28, 2018) and Kaneyasu et al. (US 5,124,021 A).
Upon further consideration in light of the arguments filed in the May 21, 2021 amendment, the claims have been found to overcome the previous rejection because although Sekiya teaches an atmosphere introducing layer 48 made of a ceramic material such as porous alumina (Fig. 2, para. [0036]), Sekiya is silent with respect to any spaces in the atmosphere introducing layer other than the pores, and therefore fails to teach “the reference gas introducing layer including…one or more gas flowing spaces that are different from the pore provided over a region from the inlet portion to the reference electrode in a direction in which the reference gas is flowed” in combination with the other limitations of independent claim 1.
Upon further consideration in light of the arguments filed in the May 21, 2021 amendment, the claims have been found to overcome the previous rejection because although Kaneyasu teaches a porous cover layer 23 having a plurality of spaces for gas other than the pores to avoid clogging (Fig. 8, col. 9, lns. 24-28, col. 13, lns. 45-50, col. 14, lns. 3-10), the instant application does not disclose avoiding clogging as a result of providing the one or more gas flowing spaces in the reference gas introducing layer because the reference gas introducing layer is for introducing the reference gas, not the exhaust gas. Therefore, Kaneyasu fails to teach “the reference gas introducing layer including…one or more gas flowing spaces that are different from the pore provided over a region from the inlet portion to the reference electrode in a 
The claims are therefore considered to be patentably distinguished from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794